Citation Nr: 0943637	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-38 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for residuals of a left knee fracture 
to include degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1988.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim for service 
connection for residuals of a left knee fracture to include 
degenerative changes.  The Veteran disagreed and perfected an 
appeal.

In a June 2002 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for residuals of 
a left knee fracture to include degenerative changes.  

As is explained as an additional matter at the end of this 
decision, the Board refers a potential claim that the June 
2002 rating decision is clearly and unmistakably erroneous 
(CUE) for appropriate action.


FINDING OF FACT

Evidence received since the unappealed June 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a fracture of the left knee to include 
degenerative changes.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the June 2002 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for residuals of a left knee fracture 
to include degenerative changes.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally sought service connection for 
entitlement to residuals of a left knee fracture to include 
degenerative changes in a claim received by VA in February 
2002.  The claim was denied in a June 2002 rating decision 
for lack of evidence that the Veteran's pre-existing left 
knee fracture residuals were aggravated during service.  The 
Veteran did not appeal that decision.  The Veteran next 
submitted a new claim for the same condition in October 2005.  
That claim was denied for lack of new and material evidence 
that the Veteran's pre-existing knee condition was aggravated 
during service. 

The Veteran seeks service connection essentially contending 
that his left knee condition was worsened during service.  
The Board will first address preliminary matters and then 
render a decision on the appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

The Veteran received notice in a November 2005 letter 
informing him that he had been previously denied service 
connection for residuals of a left fractured patella in a 
June 26, 2002, notification letter, and that the June 2002 
rating decision was final.  Specifically, the November 2005 
notice informed the Veteran that his claim was denied in 2002 
because "there was no evidence that your left knee condition 
permanently worsened as a result of service," and that he 
needed to present evidence relating to that fact.  The 
Veteran was further informed in the November 2005 letter that 
in order to reopen his claim, he needed to present new and 
material evidence, and he was informed what constituted new 
and material evidence.  The Board notes that the language 
used in the letter substantially follows the regulatory 
language of 38 C.F.R. § 3.156.  See the Board's discussion 
below.  

The Veteran was further informed in the November 2005 letter 
that to substantiate a claim for service connection the 
evidence needed to show that he had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  In addition, the 
letter notified the Veteran that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records. 

The Board observes that the Veteran did not receive notice of 
how VA determines a disability rating or an effective date as 
is required by the Court of Appeals for Veterans Claims 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, the Board observes that the Veteran is not 
prejudiced by the lack of such notice as his claim for 
service connection was denied and the issues of a disability 
rating and an effective date did not arise.

The Board finds that the duty to assist the Veteran has also 
been satisfied in this case.  The Veteran's service treatment 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The Board observes that 
the record shows the Veteran has been examined for his knee 
in May 2003 and August 2003 and also includes several 
physical therapy notes regarding his knee.  For purposes of 
this decision, the Board finds that no medical examination 
would benefit the Veteran; the issue is whether there has 
been new and material evidence submitted which shows that his 
knee was aggravated during service.  Additionally, as 
indicated in the law and regulations section below, VA's duty 
to assist the Veteran in developing evidence for a new and 
material claim is limited.  Finally, VA has further assisted 
the Veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to the Veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The record reveals that the Veteran waived his right 
to a hearing before a Veterans Law Judge.  See November 2006 
VA Form 9 substantive appeal.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Analysis

The Veteran implicitly contends that his left knee condition 
was aggravated during service due to the physical demands his 
active duty required.  He seeks to reopen his claim.

The Board first notes that the June 2002 rating decision has 
not been appealed.  Therefore, the Board finds that the 
rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

The Board will address the evidence available to the RO at 
the time of the June 2002 rating decision and then review the 
evidence that has been obtained since the June 2002 rating 
decision to determine whether any evidence meets the criteria 
of new and material.

Old evidence

The June 2002 record included the Veteran's service treatment 
records, statements by the Veteran, and VA medical treatment 
records.  Service treatment records show treatment for 
complaints of recurrent knee effusion and a diagnosis of 
"old Fx [fracture] Patella [consistent with] degenerative 
[disease]."  The Veteran's statements were that he had 
injured his left knee in 1981, had had surgery to treat the 
knee, and that the patella had changed in appearance after 
the treatment in 1981 or 1982.  The record also included a 
March 1987 DA Form 3349 physical profile report which 
indicates the Veteran was placed on a physical profile due to 
recurrent knee pain "secondary to old injury 9fracture 
patella (knee cap) with DJD (arthritis)."  A February 2002 
VA x-ray report shows "markedly advanced degenrative 
arthritic changes of the left knee with osteophyte 
formation."  

June 2002 rating decision

The June 2002 rating decision reviewed the evidence then of 
record and concluded that "there has been no evidence 
submitted which would establish that the condition 
permanently worsened as a result of service," and found that 
"evidence shows that residuals of fractured patella with 
degenerative disease existed prior to service.

Newly submitted evidence

The evidence submitted since the June 2002 rating decision 
includes a May 2003 VA examination report, a December 2005 
outpatient treatment record which states the Veteran had a 
"diagnosis of fx [fracture] lower end femoral condoyle on 
left knee after a MVA" [motor vehicle accident] on July 16, 
2005.  Other December 2005 and February physical therapy 
notes are of record.  Finally, the record includes a May 2003 
statement of the Veteran which essentially states that he was 
told by VA medical providers that he had the knee of a "60 
year old;" was asked if he wanted a knee brace or therapy; 
and was told he would eventually need a knee replacement.

Discussion

As noted above, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unsubstantiated fact necessary to substantiate the claim.  
Such evidence must be submitted on each and every aspect of 
the claim that was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans supra.

Here, the critical evidence is evidence of aggravation of the 
Veteran's knee during service.  There has been no new 
evidence submitted on this issue.  None of the medical 
evidence addresses whether the knee was aggravated during 
service.  Moreover, the evidence submitted since the June 
2002 rating decision merely reiterates the existence of 
residuals of a left knee fracture.  This was established by 
the evidence of record at the time of the June 2002 rating 
decision, and was noted in the rating decision.  The 
Veteran's statements do not address whether his knee was 
aggravated during service, although a sympathetic 
interpretation of his claim implies that he believes that he 
aggravated his knee.  But, such implications do not comprise 
new evidence; his earlier claim implied the same thing.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In sum, there has not been new and material evidence 
submitted in support of the Veteran's claim.  For the reasons 
stated above, the Veteran's claim may not be reopened.  The 
benefits sought on appeal remain denied.

Additional note

As noted in the Introduction, the Board is referring a 
potential CUE claim.  In the June 2002 rating decision, the 
RO determined that the Veteran had a pre-existing left knee 
fracture "with degenerative disease" prior to service.  
This evidently was based on the report of the Veteran for 
whom there is no indication of medical expertise or education 
in the record.  Thus, his mere statement carries little 
probative value regarding the medical diagnosis of a left 
knee injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions];  Moreover, the 
Veteran's account of what health care providers purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence. See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

The Board observes that the Veteran's service treatment 
records do not include an induction physical report.  Thus, 
his pre-existing injury was not documented prior to service 
and, arguably, he would be entitled to a presumption of 
soundness.  Such a presumption would dramatically change the 
Veteran's burden; a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).  Indeed, VA's General Counsel has held that to 
rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  .

The Board notes and notifies the Veteran that when attempting 
to raise a claim of CUE, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be CUE on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  Fugo further held that 
neither a claim alleging improper weighing and evaluating of 
the evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).


ORDER

New and material evidence not having been received, the 
Veteran's claim of entitlement to service connection for 
residuals of a left knee fracture to include degenerative 
changes is not reopened. The benefit sought on appeal remains 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


